Sish, J.
The fact that the court, upon the trial of one indicted for and convicted of the offense of keeping and maintaining a gaming-house, charged the jury that they would be authorized to find the accused guilty, if they believed, beyond a reasonable doubt, that he knowingly permitted persons to come together in a room or place occupied by him and play for money or other thing of value, at any game or device for the hazarding of money or other thing of value, was not cause for a new trial, when the evidence demanded a verdict of guilty of the offense charged. Judgment affirmed.

By fine Justices.